DETAILED ACTION
This Office Action is responsive to application number 17/854,344 TOILET SEAT LIFT ASSEMBLY, filed on 6/30/22. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (US 6,035,462).
Regarding claim 1 Bennett shows a lifting device (Fig. 1) comprising: a track arm (66) configured to guide a toilet seat assembly (42) from a first position (Fig. 3) to a second position (Fig. 4); an extension rod (at 54) pivotally coupled to the track arm (via 50); and an actuator (50) configured to extend and retract the extension rod to guide the toilet seat assembly from the first position to the second position (Figs. 1-4).
Regarding claim 4 Bennett shows the lifting device of claim 1, wherein the first position of the toilet seat assembly corresponds to a sitting position for a user (Fig. 3) and the second position of the toilet seat assembly corresponds to a standing position (Fig. 4).
Regarding claim 13 Bennett shows the lifting device of claim 1, wherein the actuator is configured to use hydraulic power or pressurized gas (pneumatic springs) to extend or retract the extension rod.

Claim(s) 1, 4-7, 9-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganel (US Pub. 2014/0346745).
Regarding claim 1 Ganel shows a lifting device (5) comprising: a track arm (39; Fig. 3A) configured to (capable of; Fig. 9A) guide a toilet seat assembly from a first position (Fig. 1A) to a second position (Fig. 7A); an extension rod (above 35; Fig. 3A) pivotally coupled to the track arm (at 36, 37); and an actuator (35) configured to extend and retract the extension rod to guide the toilet seat assembly from the first position to the second position (Figs. Fig. 1A & 7A).
Regarding claim 4 Ganel shows the lifting device of claim 1, wherein the first position of the toilet seat assembly corresponds to a sitting position for a user (Fig. 1A) and the second position of the toilet seat assembly corresponds to a standing position (Fig. 7A).
Regarding claim 5 Ganel shows the lifting device of claim 1, wherein the actuator comprises: an electric motor (¶ [0009, 0046, 0057]) to extend and retract the extension rod.
Regarding claim 6 Ganel shows the lifting device of claim 1, wherein the actuator is configured to stop the extension rod at at least one intermediate position between the first position and the second position (¶ [0057 via controller]).
Regarding claim 7 Ganel shows the lifting device of claim 1, further comprising: a pivot rod (32) pivotably supported by a base enclosure (15,16) on a first end of the pivot rod and coupled to the track arm on a second end of the pivot rod (Fig. 2).
Regarding claim 9 Ganel shows the lifting device of claim 1, further comprising: a control system (¶ [0057]) configured to receive an input to extend and retract the extension rod to guide the toilet seat assembly from the first position to the second position.
Regarding claim 10 Ganel shows the lifting device of claim 9, wherein the control system includes an actuator circuit (from keypad or wireless to actuator; (¶ [0057]) to enable operation of the lifting device.
Regarding claim 12 Ganel shows the lifting device of claim 9, wherein the control system includes a seat circuit and configured to operate a seat (21; (¶ [0057]).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson, JR. et al. (US Pub. 2011/0162138).
Regarding claim 20 Anderson shows a method of operation of a lifting device for a toilet (10), the method comprising: 
generating a driving signal (74) for an actuator of the lifting device; guiding, through the actuator (50) and a track arm (44; Fig. 3; § [0018]), a toilet seat assembly (10) from a first position (Fig. 2; solid lines) to a second position (Fig. 2; dashed lines/raised) as specified by the input command, wherein a track path for the track arm has a radius of curvature to limit a range of motion of the toilet seat assembly (Fig. 3; see the track path when the track arm moves from closed to open position shown as the solid part 44 and the dashed part 44); receiving an input command for an operation of a seat of the toilet seat assembly (at 74); and generating a driving signal for the operation of the seat of the toilet seat assembly(¶ [0023]).
Allowable Subject Matter
Claims 14-19 are allowed.
Claims 2-3, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,419,463. Although the claims at issue are not identical, they are not patentably distinct from each other because are similar in scope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lih et al. (5,323,497) shows a straight line track lift. Humbert et al. (US Pub. 2019/0070052) and Nelson et al. (US Pub. 2010/0219668) show the general state of the art of seat lifting apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        11/19/2022